DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 182-195, 198, and 253-255 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (Pat. No. US 9,445,847 B2) in view of Gephart et al. (Pat. No. US 8,636,778).
Regarding claims 182-195, and 198, Biedermann et al. discloses a bone screw (figure 1) comprising: a bone screw shank 1 comprising a shank head 4; a receiver 5 comprising a base having a cavity 51 therewithin (figure 10), the cavity 51 configured to securely accept insertion of the shank head from a top of the receiver (figure 3); a pair of arms extending upwardly from the base (figure 8); and a rod channel 53 defined 
Biedermann et al. discloses the claimed invention except wherein the base and recess are shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction and prevent angulation of greater than 0 degrees in a second lateral direction opposite the first lateral direction; wherein a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is in a range of about 0 degrees to about 60 degrees/is greater than 55 degrees.
However, Gephart et al. teaches wherein a base/recess is shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction and prevent angulation of greater 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the base/recess disclosed by Biedermann et al. such that they are shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction and prevent angulation of greater than 0 degrees in a second lateral direction opposite the first lateral direction, wherein a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is in a range of about 0 degrees to about 60 degrees/is greater than 55 degrees, as taught by Gephart et al., in order to maximize the angulation of the bone screw shank relative to the receiver while maximizing the mechanical stability of the base.  It is further noted that it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed for the angulation of the bone screw shank relative to the receiver to be in the range of about 0 degrees to about 60 degrees in a first lateral direction and no more than about 0 degrees in a second lateral direction, wherein a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is in a range of about 0 degrees to about 60 degrees/is greater than 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233..

Biedermann et al. discloses the claimed invention except wherein the base and recess are shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the base/recess disclosed by Biedermann et al. such that they are shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction and prevent angulation in a second lateral direction opposite the first lateral direction, as taught by Gephart et al., in order to maximize the angulation of the bone screw shank relative to the receiver while maximizing the mechanical stability of the base.  It is further noted that it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed for the angulation of the bone screw shank relative to the receiver to be in the range of about 0 degrees to about 60 degrees in a first lateral direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233..
Claims 196 and 197 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (Pat. No. US 9,445,847 B2) in view of Gephart et al. (Pat. No. US 8,636,778) and further in view of Biedermann et al. (Pat. No. US 9,486,246).

Biedermann et al. teaches wherein the pair of arms 5a comprises a first protrusion on an inner surface thereof (upper annular lip of groove 9d figures 5 and 6), the first protrusion configured to prevent proximal translation of the load ring 8 (figure 5 and 6), wherein the pair of arms comprises a second protrusion (lower annular lip of groove 9d, figures 5 and 6) on an inner surface thereof, the second protrusion configured to prevent distal translation of the load ring (figures 5 and 6), the second protrusion distal to the first protrusion (figure 6), for the purpose of engaging with protrusions 83 on the load ring 8 to maintain its position within the receiver.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiver and load ring such that the pair of arms comprises a first protrusion on an inner surface thereof, the first protrusion configured to prevent proximal translation of the load ring, wherein the pair of arms comprises a second protrusion on an inner surface thereof, the second protrusion configured to prevent distal translation of the load ring, the second protrusion distal to the first protrusion, as taught by Biedermann et al., for the purpose of maintaining the position of the load ring within the receiver.
Conclusion
See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773